Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE SPECIFICATION:
1.	Please AMEND Paragraph [0001] as follows:
[0001] This application is a continuation of U.S. Patent Application No. 17/459,988, filed August 27, 2021, presently pending, which is a continuation of U.S. Patent Application No. 17/233,290, filed April 16, 2021, now U.S. Patent No. 11,179,419, which is a continuation of U.S. Patent Application No. 15/751,440, filed February 8, 2018, now U.S. Patent No. 11,026,974, which is a U.S. National Stage entry of International Patent Application No. PCT/US2017/058610, filed October 26, 2017, which claims priority to U.S. Provisional Patent Application Nos. 62/413,283 and 62/413,387, filed October 26, 2016, entitled “Expansion of Tumor- Infiltrating Lymphocytes and Methods of Using the Same,” and U.S. Provisional Patent Application No. 62/415,452, filed October 31, 2016, entitled “RESTIMULATION OF CRYOPRESERVED TUMOR INFILTRATING LYMPHOCYTES,” which are hereby incorporated by reference in their entirety. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filing of non-color drawings overcomes the issues with regard to color drawings, and thus, the objection thereto is withdrawn.  The rejections for double patenting are overcome by the acceptance of the terminal disclaimers, and thus, the ODP rejections are withdrawn.  The further amendment provides the present status of the parent application, which applicant failed to address, but the amendment overcomes the issue.  Thus, there being no further issues, the present claims, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633